                                                   SEVERANCE AND RELEASE
AGREEMENT



            This Severance and Release Agreement (“Agreement”) is made by and
between David L. Ward (“Executive”) and SYNCOR INTERNATIONAL CORPORATION
(“Syncor”).

            WHEREAS, Executive has been employed as Executive Vice President of
Syncor and President and Chief Executive Officer of Comprehensive Medical
Imaging, Inc. ("CMI"), a subsidiary of Syncor; and

            WHEREAS, in anticipation of Syncor's decision to make changes to its
overall strategies with respect to its investments in the medical imaging
business, Syncor and Executive have agreed to the termination of Executive’s
employment with Syncor, CMI and all other subsidiaries and affiliates of Syncor
(all of which companies shall be included, for purposes of this Agreement, in
any reference to "Syncor") in return for certain benefits as described in
Paragraphs 3 and 5 of this Agreement, which benefits are also provided by Syncor
for and in consideration of the other covenants of Executive contained in this
Agreement, including Executive’s confidentiality and non-solicitation
commitments in Paragraphs 10 and 11 of this Agreement.

            NOW THEREFORE, the parties agree as follows:



            1.            Employment Status and Change in Employment Status. 
Syncor and Executive agree that Executive will change employment status with
Syncor to a non-working status (the "Status Date") upon the earliest of the
following dates:  (a) consummation of the sale of CMI to a third party or a
combination of third parties that results in 90%or more of CMI's centers being
sold; (b) January 1, 2003; or (c) a date mutually agreed upon between the Chief
Executive Officer of Syncor and Executive.  It is agreed that on the Status
Date, Executive will relinquish the positions (and corresponding job duties and
responsibilities) of Executive Vice President of Syncor and President and Chief
Executive Officer of CMI, and all other positions and titles that Executive may
have with any Syncor subsidiary or affiliate.



            2.         Status Date and Termination Date.  For a period of twenty
seven (27) months immediately following the Status Date, Executive will be on
inactive status.  It is agreed that Executive's last day of employment (the
"Termination Date") with Syncor will be the date that is twenty seven (27)
months following the Status Date.



            3.            Compensation and Benefits Subject to Executive’s
Continued Fulfillment of Executive’s Obligations Under This Agreement.  Subject
to Executive's continued fulfillment of his obligations under this Agreement,
Syncor will provide Executive with the following benefits, in lieu of any
benefits that may be available under any other program, plan, or agreement with
Syncor providing severance or other post-employment commitments or arrangements:



                        (a)            Base Pay Continuation.  Syncor will
continue to pay Executive his current salary for all hours up to and including
the Status Date, less standard withholdings and authorized deductions.  Syncor
agrees to continue to pay Executive his base annual salary of $285,000 from the
Status Date through the Termination Date.  The base pay continuation will be
paid in regular payroll installments beginning on the first regular pay date
after the Status Date.  These payments are subject to withholding and other
deductions as required by law. 



                        (b)            Vacation.  On the first regular pay date
following the Status Date, Syncor will pay Executive his accrued but unused
vacation time and floating holidays as of the Status Date, in the form of a lump
sum payment.  This payment is subject to withholding and other deductions as
required by law.  Executive shall continue to accrue vacation time for the
period after the Status Date through the Termination Date, based on his
employment during such period.



                        (c)            Outplacement Counseling and Services. 
Syncor will pay all fees, up to $42,750, which represents 15% of annual base
salary, associated with Executive’s enrollment in Kevin Hand & Associate’s
Career Transition Senior Executive Program.  Syncor and Executive agree that at
Executive's option, Executive can waive the outplacement services described in
this paragraph in exchange for $42,750, less authorized withholdings and
deductions.  Such payment will be included in Executive's regular paycheck on
the first payday following the Status Date.



                        (d)            Mortgage Differential Payments. 
Executive and Syncor agree that Syncor will continue to pay Executive's mortgage
differential payments each month through the final date originally agreed
between Syncor and Executive.



                        (e)            Special Bonus Payment.  Executive and
Syncor agree that Syncor will provide a special bonus payment (the "Special
Bonus Payment") to Executive in the amount of $240,469, less authorized
withholdings and deductions.  The Special Bonus Payment will be paid to
Executive on the first regular payday following the Status Date.



                        (f)            Incentive Bonus Payment - 2002. 
Executive shall also be eligible to receive an additional payment of $500,000
(the "Incentive Bonus Payment") after the Status Date if, and only if, Syncor's
Board of Directors makes a determination, based on the recommendation of the
Chief Executive Officer, that Executive has acted in the best interest of Syncor
from the effective date of this Agreement until the Status Date, which
determination will be made within 15 days after the Status Date.  If the
foregoing condition is satisfied, Executive shall be entitled to receive the
Incentive Bonus Payment within 30 days after the Status Date.



            4.            “Executive’s Continued Fulfillment of His Obligations
Under This Agreement.” As used in Paragraphs 3 and 5 of this Agreement, the term
“Executive’s continued fulfillment of his obligations under this Agreement”
shall mean his substantial compliance with all material terms of this
Agreement.  If Syncor has a good faith and reasonable belief that Executive has
materially breached a material obligation under this Agreement, Syncor shall
provide forty-five days (45) written notice to Executive explaining in detail
the material breach.  At any time during the forty-five day period following his
receipt of that notice, Executive shall have an opportunity to cure such
material breach.



            5.             Participation in Other Benefit Plans and Programs. 
Subject to Executive's continued fulfillment of his obligations under this
Agreement, during the term of this Agreement, concluding on the Termination
Date, unless specifically stated otherwise in this paragraph, Executive shall be
entitled to continue to participate in the following benefit plans and programs
sponsored by Syncor, in accordance with their respective terms:



                        (a)            Syncor Executive Benefit Plan. Executive
will continue to participate in all health, life and long-term care plans
afforded to Syncor officers.  Following the Status Date, Executive and Syncor
will continue to make contributions to this plan in the same manner and form as
when Executive was a working employee. The benefits otherwise receivable by
Executive pursuant to the Syncor Executive Benefit Plan, however, shall be
reduced to the extent benefits of the same type are received by Executive at any
time during the term of this Agreement (and any such benefits received by
Executive shall be reported to Syncor by Executive).



                        (b)            Syncor International Corporation
Employees' Savings and Stock Ownership Plan ("ESSOP").  Executive may continue
to participate in the ESSOP as an active, regular employee  through the
Termination Date.



                        (c)            Executive Long Term Performance Equity
Plan (the "Traunch Plan").  Notwithstanding the conditions and provisions agreed
to in paragraph 5(e), Executive and Syncor agree that Executive will continue to
participate in the Traunch Plan as a regular participant through the Termination
Date; however, Executive shall not be eligible to participate in any new targets
that may be offered under the Traunch Plan after the effective date of this
Agreement.



                        (d)            Syncor International Corporation Deferred
Compensation Plan (the "Deferred Compensation Plan").  Executive will continue
to participate in the Deferred Compensation Plan as an active and regular
participant through the Termination Date.  Executive will continue to receive
employer contributions in the same form and manner as other participants in this
plan.



                        (e)            2002 Corporate Management Incentive
Plan.    Executive and Syncor agree that Executive will not be eligible to
participate in the 2002 Corporate Management Incentive Plan.



                        (f)            Stock Options. Executive shall not be
eligible to participate in any new option grants that may be offered after the
effective date of this Agreement; however, any acceleration of vesting or
material amendment of any stock option previously granted to Executive under any
of Syncor's stock option plans which occurs prior to the later of the
Termination Date or the expiration of any stock options, whether on account of a
"change in control" (as it may be defined in any such plan) or for any other
reason, shall also apply to Executive.



                        (g)            Portable Medical Insurance Policy.  In
the event that Executive's employment with Syncor terminates after the Status
Date, for any reason, Syncor shall, upon reasonable notice from Executive,
assist Executive in the acquisition of a portable medical insurance policy
covering him and his eligible dependents, with Executive as the policyholder and
with the premiums thereunder to be paid by Executive.



            6.            Non-Participation in Other Benefit Plans.  Except as
described in Paragraphs 3 and 5 above, Executive shall not be eligible to
participate in any other compensation plan, bonus plan, or any other employee
benefit plan offered by Syncor, and Executive hereby waives any right to
participate in such plans.  Without limiting the scope of the foregoing
sentence, except as provided under this Agreement, Executive specifically waives
any rights that he would have been entitled to receive under the Severance
Agreement, dated August 24, 2001, between Executive and Syncor, and the Benefits
Agreement, dated March 8, 1999, between Executive and Syncor.



            7.             Indemnification.  Syncor shall indemnify Executive if
Executive was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding based on acts or
omissions that occurred on or before the Status Date, whether civil, criminal,
administrative, or investigative, and whether formal or informal, by reason of
the fact that Executive is or was a director, officer, advisory director,
executive or agent of Syncor, against expenses, including attorneys fees,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Executive in connection with such action, suit or
proceeding, to the fullest extent and in the manner permitted by law, provided
that Executive acted in good faith and in a manner Executive reasonably believed
to be in or not opposed to the best interests of Syncor and, with respect to a
criminal action or proceeding, provided that Executive had no reasonable cause
to believe that his conduct was unlawful.



            8.             Further Assistance.  At Syncor’s reasonable request,
Executive agrees to provide Syncor with cooperation in any lawsuits arising out
of events during Executive’s employment at Syncor, provided such assistance does
not unreasonably and materially interfere with Executive’s duties or
responsibilities under any subsequent employment.  Upon reasonable notice from
Syncor, Executive agrees to participate in discovery and trial preparation, and
to assist Syncor’s legal counsel as and where needed, including attendance at
depositions and trials (“Litigation Assistance”).  Executive will use reasonable
efforts to timely respond to Syncor’s requests for Litigation Assistance and to
provide such Litigation Assistance.  Upon termination of any Lawsuit in which
Executive provides services, Executive shall, at Syncor’s request, deliver to
Syncor all materials related to the Lawsuit.  Executive will be reimbursed for
out-of-pocket expenses associated with Executive’s assistance, including travel,
lodging, meals, telephone, and similar expenses in accordance with Syncor’s
usual policies.  This compensation is not related to or conditioned on the
nature or content of Executive’s testimony, if any, nor on the outcome of any
lawsuit.  Rather, it is intended solely to provide Executive with reasonable
compensation for actual expenses incurred in Litigation Assistance.



            9.             Waiver and Release.  In exchange for the payments
described above, Executive hereby waives, releases, gives up, and promises never
to make any claims of any kind (whether Executive knows of them now or not) that
Executive may have against Syncor, its related entities, parent companies, and
subsidiaries (collectively referred to as the “Companies”), or any officer,
director, agent, executive, owner, insurer, benefit plan, or other
representative of the Companies as a result of facts now in existence.  The
claims that Executive is waiving, releasing, giving up, and promising never to
make include, but are not limited to, all of the following:



                        (a)            any claims for further compensation or
benefits from the Companies except as set forth in this Agreement;



                        (b)            any claims arising out of Executive’s
employment or termination of employment with Syncor;



                        (c)            any claims under the federal Age
Discrimination in Employment Act; the federal Civil Rights Act of 1964; 42
U.S.C. § 1981; the federal Family and Medical Leave Act; the federal Equal Pay
Act; the federal Fair Labor Standards Act; the federal Older Workers Benefit
Protection Act; the federal Americans With Disabilities Act; the federal
Employee Retirement Income Security Act of 1974; the federal Worker Adjustment
and Retraining Notification Act; California Government Code § 12920, California
Government Code § 12940, California Labor Code § 2856, California Labor Code §
970, and any other state, federal or local statute, ordinance, order or
regulation;



                        (d)            Executive agrees that he has been fully
advised of the contents of § 1542 of the California Civil Code (“§ 1542"), and
said section and the benefits thereof are expressly waived as to any claims,
known or unknown, which exist up to and including the date of this Agreement. 
Section 1542 reads as follows:



                                    § 1542.  (General  release – claims
extinguished.)  A
                        general release does not extend to claims which the
creditor
                        does not know or suspect  to exist in his favor at the
time of
                        executing  the  release,  which if  known  to him  must 
have
                        materially affected his settlement with the debtor.



                        Executive represents that he understands and
acknowledges the significance and the consequences of his release, as well as
the specific waiver of § 1542.



                        (e)            any claim under any contract, agreement
(except this Agreement), promise or Syncor policy;



                        (f)            any claim for violation of any other
legal duty or public policy;



                        (g)            any claim for attorneys' fees; and



                        (h)            Executive expressly acknowledges and
agrees that, by entering into this Agreement, Executive is waiving any and all
rights and claims that Executive may have arising under the Age Discrimination
in Employment Act of 1967, as amended, which have arisen on or before the date
of execution of this Agreement.  Executive further expressly acknowledges and
agrees that:



                                    (i)            In return for entering into
this Agreement, Executive will receive compensation beyond that which Executive
was already entitled to receive before entering into this Agreement;



                                    (ii)            Executive was given a copy
of this revised Agreement on April 5, 2002. Executive understands that Executive
has a period of 45 days within which to consider this Agreement;



                                    (iii)            Executive understands that
for a period of seven (7) days after Executive signs this Agreement that
Executive may revoke this Agreement;



                                    (iv)            Executive acknowledges
receipt of Attachment A, which provides the required information under the Older
Workers Benefit and Protection Act (OWBPA) regarding the ages and titles of
other Syncor or CMI employees selected or not selected for termination in
connection with the changes to CMI’s overall business strategy;



                                    (v)            Executive understands that
this Agreement will not become effective until eight (8) days after the
Executive signs this Agreement; and



                                    (vi)            Executive agrees and
represents as follows:



                                

"I hereby acknowledge and understand that I have a period of 45 days to review
and consider this Agreement prior to signing it, and that by executing and
delivering this Agreement to Syncor, I am expressly waiving any remaining
portion of such 45 day period.  I may revoke this Agreement within seven (7)
days of the date I sign this Agreement.  I understand and agree that such
revocation will only be effective if an originally executed written notice
thereof is in the possession of Sheila Coop, Senior Vice President, Human
Resources, on or before 5:00 p.m. Eastern Standard Time on the seventh (7th) day
after I sign this Agreement.  The foregoing release will bind my heirs,
executors, administrators, spouse, successors and assigns and it may not be
changed except by a writing signed by both Syncor and me."



            Executive accepts the payments described above in Paragraphs 3 and 5
in full satisfaction of all such claims.



            10.            Confidential Information.  Executive has been and
will continue to be employed by Syncor in a position that gives him access to
sensitive information of a confidential nature, about the executives, officers
and consultants of the Companies (collectively referred to as the “Management”),
as well as access to confidential or proprietary information about the
Companies.



            For the purposes of this Agreement, the term “Confidential
Information” shall include, without limitation, sensitive information of a
confidential nature or any nonpublic information relating to the Management or
Companies and with regard to the Companies, nonpublic financial information,
information concerning compensation or benefit programs, internal projections,
budgets, financial plans, marketing and advertising strategies or plans,
promotional materials, vendor and product information, cost and price
information, the identity and lists of actual or potential customers, vendors,
executives, suppliers and distributors, sources of supply for capital equipment,
test results or market studies concerning competitors and competitive products
and any other matters not specifically mentioned above which would constitute a
trade secret. Executive acknowledges that the Confidential Information derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use
and that reasonable efforts have been made to maintain the secrecy of such
Confidential Information.



                        (a)            In addition to the obligations under any
agreement regarding confidentiality, trade secrets and intellectual property
signed by Executive (which shall remain in full force and effect to the extent
not inconsistent with this Agreement), and any ethical commitments and common
law obligations Executive may have to keep confidences, but except as limited by
Paragraphs 10(b) and 10(c) below, Executive further covenants and agrees to hold
in confidence all Confidential Information, whether or not in written form and
without limitation as to when or how Executive may have acquired such
information, regarding the Management or the Companies, their agents, officers,
directors, executives, representatives, and their predecessors, successors,
heirs, executors, administrators and assigns, both present and former. 
Executive agrees to keep such Confidential Information confidential at all times
during and after Executive’s employment with Syncor, and that Executive will
neither disclose, furnish, disseminate, make available nor use any Confidential
Information, for Executive’s own or a third party’s benefit nor disclose or
communicate such information to any third party, person or entity, either before
or after Executive’s termination of employment with Syncor.



                        (b)            Syncor agrees that once the sale of a CMI
center has been consummated, Executive's covenants under Paragraph 10(a) above
shall not apply to any part of the Confidential Information that deals
specifically and solely with the operations of that CMI center that was sold,
but only so long as such Confidential Information does not constitute a valuable
Syncor asset.  For example, Confidential Information involving the financial
performance, marketing and advertising strategies, or cost or price information
of the sold CMI center will be covered by the foregoing exception to Paragraph
10(a).  Any other Confidential Information of Syncor involving that sold CMI
center, including, without limitation, Confidential Information of that CMI
center that relates to or that reveals Syncor's management of and strategies
with respect to CMI or the operations of Syncor, or Confidential Information
that relates to a valuable Syncor asset, such as information relating to Project
Light, shall not be included within the foregoing exception, it being understood
that such Confidential Information will continue to be governed by Paragraph
10(a).



                        (c)            Executive’s obligations under Paragraph
10(a) shall not apply to any part of the Confidential Information that was or
became generally available to the public other than as a result of disclosure by
Executive.  Further, Executive’s obligations under Paragraph 10(a) shall not
apply to the disclosure of Confidential Information where such disclosure is
required by law and Executive is subject to civil or criminal sanctions or
penalties for failing to disclose information, provided Executive gives Syncor
prompt notice of any such situation and endeavors, and cooperates fully (to the
extent consistent with his legal or ethical obligations) with Syncor’s efforts,
to prevent such disclosures, keep such disclosures to a minimum, and secure
protective orders or similar arrangements with respect to Confidential
Information.



                        (d)            Executive will return to Syncor, prior to
the Status Date, all materials including, without limitation, all Confidential
Information, reports, files, memoranda, and records, keys, access cards,
security passes or badges, computer files or disks and all other physical or
personal property which Executive received, prepared or helped to prepare, in
connection with Executive’s employment, together with copies in whatever form. 



            11.            Non-Solicitation. 



                        (a)            Non-Solicitation of Employees.  During
the term of this Agreement and continuing for a period of six months after the
Termination Date, Executive shall not directly or indirectly recruit or solicit
any Syncor employee.  Notwithstanding the foregoing, after the Status Date,
Executive may solicit: (i) any Syncor employee who is no longer an employee of
Syncor; (ii) any CMI employee whose employment with Syncor has been placed under
inactive status in connection with Syncor's decision to change its overall
strategies with respect to its investments in the medical imaging business; and
(iii) beginning in January 1, 2003, any employee in Syncor's corporate
headquarters whose principal responsibilities as of the date hereof are to
CMI.   



                        (b)            Non-Solicitation of Business.  During the
term of this Agreement, Executive shall not directly or indirectly solicit any
customer of or business from a CMI facility so long as such CMI facility remains
part of Syncor.  During the term of this Agreement, Executive shall not directly
or indirectly solicit any customer of or business from any non-CMI, Syncor
facility.



                        (c)            Application of Restrictions.  The
provisions of this Paragraph 11 of this Agreement shall apply regardless of
whether Executive’s employment with Syncor is, or is deemed to be, terminated
voluntarily or involuntarily.



                        (d)            Abatement of Period of Restriction in
Case of Breach.  In the event of any breach or violation of the restrictions
contained in this Paragraph 11, the specified time period for observance of
those restrictions shall abate during the time of any such breach or violation,
and such time period remaining at the time of the breach shall not begin to run
again until the breach has been fully and finally cured.



            12.            Enforcement.  Because Executive’s services are unique
and because Executive has access to Confidential Information and work product,
the parties hereto agree that Syncor would be damaged irreparably in the event
any of the provisions of Paragraphs 8, 9, 10 or 11 hereof were not performed in
accordance with their specific terms or were otherwise breached and that money
damages would be an inadequate remedy for any such non-performance or breach. 
Therefore, Syncor or its successors or assigns shall be entitled, in addition to
other rights and remedies existing in their favor, to an injunction or
injunctions to prevent any breach or threatened breach of any of such provisions
and to enforce such provisions specifically (without posting a bond or other
security).



            13.            Costs of Enforcement.  If Syncor complies with this
Agreement but Executive violates Executive’s commitments in Paragraphs 8, 9, 10
or 11 of this Agreement, it is agreed that Syncor may seek judicial enforcement
of its rights under Paragraphs 8, 9, 10 or 11, and it is agreed that Syncor
shall be entitled to recover from Executive any costs it incurs (including
reasonable attorney fees) in obtaining judicial enforcement, provided that such
costs recoveries shall not exceed the net amounts paid to Executive under
Paragraphs 3 and 5 of this Agreement.  If Executive complies with this Agreement
but Syncor violates its commitments in Paragraphs 1, 3, 5, or 7 of this
Agreement, it is agreed that Executive may seek judicial enforcement of its
rights under Paragraphs 1, 3, 5, or 7 and Executive shall be entitled to recover
from Syncor any costs it incurs (including reasonable attorney fees) in
obtaining judicial enforcement.



            14.            No Admission.  This Agreement is not an admission by
any party of any violation of law or intention to violate any law.



            15.            Period for Review and Consultation.  Executive has
been advised by Syncor to consult with an attorney regarding this Agreement
before signing it. Executive has been given 45 days after the date on which
Executive received this Agreement to decide whether to sign it, but has waived
such 45-day period pursuant to Paragraph 9(h)(vi) above.  By signing this
Agreement, Executive acknowledges that Executive has read this Agreement,
understands all of its provisions, and knowingly and voluntarily agrees to all
of its terms and provisions.



            16.            Revocation Period.  Once Executive has signed this
Agreement, Executive may still revoke it at any time during the 7-day period
after Executive received this Agreement, by delivering written notice of
revocation to Syncor within this 7-day period, as provided in Paragraph 9(h)(vi)
above.  This Agreement shall not become effective or enforceable until this
revocation period has expired without Executive having revoked this Agreement. 
Once this revocation period expires, if Executive has not revoked this Agreement
it will be a binding, nonrevocable agreement between Executive and Syncor.



            17.            Notice.  Any notice or delivery under this Agreement
shall be made respectively to:



                                 

Sheila E. Coop

Senior Vice President, Human Resources and Communications

Syncor International Corporation

6464 Canoga Avenue

Woodland Hills, CA  91367-2407

  

David L. Ward

2535 Montecito Avenue

Thousand Oaks, CA  91362





            18.            No Mitigation.  Syncor agrees that the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by Syncor.  Further, the amount of any payment
or benefit provided in this Agreement (other than as provided for in Paragraph
5(a)) shall not be reduced by any compensation earned by the Executive as a
result of Employment by another employer.



            19.             Successors; Binding Agreement. In addition to any
obligations imposed by law upon any successor to Syncor, Syncor will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Syncor, to
expressly assume and agree to perform this Agreement in the same manner and
extent to which Syncor would be required to perform it if no such succession had
taken place.  Failure of Syncor to obtain such assumption and agreement shall
constitute a breach of this Agreement and shall entitle the Executive to
compensation and benefits from Syncor in the same amount and on the same terms
herein.



This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors or heirs.  If the Executive shall die while any amount would still be
payable to the Executive hereunder if the Executive had continued to live, all
such amounts will be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Executive’s estate.



            20.            Severability.  The provisions of this Agreement are
severable.  If any part of it is found to be unenforceable, all other provisions
shall remain fully valid and enforceable.



            21.            Choice of Laws.  This Agreement shall be governed by
the substantive laws of the State of California as applied to contracts entered
into and to be performed entirely within such state by residents thereof.



            22.            Entire Agreement.  This Agreement is the complete
understanding between Syncor and Executive on the matters to which the parties
agree in it, and Executive is not relying on any statement other than the
provisions of this Agreement.  No other promises or agreements shall be binding
unless in a writing signed by the parties to this Agreement.  This Agreement
cancels any and all prior employment agreements, written or oral, if any,
between Syncor and Executive, except that any commitment of Executive concerning
confidentiality, non-competition, non-solicitation and intellectual property
shall remain in effect until the Status Date, it being understood that such
commitments would strictly be governed by this Agreement thereafter.

  



                                                 

SYNCOR INTERNATIONAL CORPORATION

  

By:  /s/ Sheila Coop

Its:  Sr. Vice President,
        Human Resources & Communications

Date:  April 5, 2002

  

DAVID L. WARD

  



                                                                                   

Date:  April 5, 2002

